 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    NORTHERN DISTRICT OF CALIFORNIA

 6    IN RE:                                                       CASE NO: 20-30242
       Anthony Scott Levandowski                                   DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11
                                                                   ECF Docket Reference No. 632

 9

10

11
     On 8/16/2021, I did cause a copy of the following documents, described below,
12   COVER SHEET TO FIRST INTERIM FEE APPLICATION OF JOSEPH A. SHAW, PH.D FOR ALLOWANCE AND
     PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF FEBRUARY 20,
13   2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 632
     CERTIFICATION OF JOSEPH A. SHAW, PH.D. IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF JOSEPH
14
     A. SHAW, PH.D. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
     FOR THE PERIOD OF FEBRUARY 20, 2021 THROUGH JUNE 30, 2021 634
15
     SUMMARY SHEET TO FOURTH INTERIM FEE APPLICATION OF PALADIN MANAGEMENT GROUP, LLC FOR
16   ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH 1, 2021
     THROUGH JUNE 30, 2021) 620
17   SUMMARY SHEET TO FOURTH INTERIM FEE APPLICATION OF PALADIN MANAGEMENT GROUP, LLC FOR
     ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH 1, 2021
18   THROUGH JUNE 30, 2021) 621

19   CERTIFICATION OF BENJAMIN ROSE IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF CARDEN ROSE,
     INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
20   PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 625
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF CARDEN ROSE, INC. FOR ALLOWANCE AND
21   PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1, 2021
     THROUGH JUNE 30, 2021 624
22
     CERTIFICATION OF CARL S. SABA IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HEMMING MORSE
     LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH
23
     JUNE 30, 2021 627

24   COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HEMMING MORSE LLP FOR ALLOWANCE AND
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 626
25

26
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
27
     incorporated as if fully set forth herein.
28   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
            Case: 20-30242 Doc# 637 Filed: 08/17/21 Entered: 08/17/21 10:44:10 Page 1 of
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
                                                              12
     fully set forth herein.
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      NORTHERN DISTRICT OF CALIFORNIA
5
        IN RE:                                                           CASE NO: 20-30242
6
        Anthony Scott Levandowski                                        CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8                                                                        ECF Docket Reference No. 632


9

10

11   On 8/16/2021, a copy of the following documents, described below,

     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF JOSEPH A. SHAW, PH.D FOR ALLOWANCE AND
12   PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF FEBRUARY 20,
     2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 632
13
     CERTIFICATION OF JOSEPH A. SHAW, PH.D. IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF JOSEPH
14   A. SHAW, PH.D. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
     FOR THE PERIOD OF FEBRUARY 20, 2021 THROUGH JUNE 30, 2021 634
15   SUMMARY SHEET TO FOURTH INTERIM FEE APPLICATION OF PALADIN MANAGEMENT GROUP, LLC FOR
     ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH 1, 2021
16   THROUGH JUNE 30, 2021) 620

17   SUMMARY SHEET TO FOURTH INTERIM FEE APPLICATION OF PALADIN MANAGEMENT GROUP, LLC FOR
     ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH 1, 2021
18   THROUGH JUNE 30, 2021) 621
     CERTIFICATION OF BENJAMIN ROSE IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF CARDEN ROSE,
19   INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
     PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 625
20
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF CARDEN ROSE, INC. FOR ALLOWANCE AND
21   PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1, 2021
     THROUGH JUNE 30, 2021 624
22   CERTIFICATION OF CARL S. SABA IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HEMMING MORSE
     LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH
23   JUNE 30, 2021 627
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HEMMING MORSE LLP FOR ALLOWANCE AND
24
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 626
25
                                                                   Jay S. Jump
26                                                                 BK Attorney Services, LLC
                                                                   d/b/a via
     were deposited for delivery by the United States Postal Service,     certificateofservice.com,
                                                                             First Class United Statesfor
                                                                                                       Mail, postage prepaid, with sufficient
27                                                                 Danisha
     postage thereon to the parties listed on the mailing list exhibit, a copyBrar
                                                                               of which is attached hereto and incorporated as if fully set forth
                                                                   Keller Benvenutti Kim LLP
28                                                                 650 California St, Ste 1900
                                                                   San Francisco, CA 94108
            Case: 20-30242             Doc# 637         Filed: 08/17/21         Entered: 08/17/21 10:44:10                 Page 2 of
                                                                    12
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    NORTHERN DISTRICT OF CALIFORNIA

 6    IN RE:                                                       CASE NO: 20-30242
       Anthony Scott Levandowski                                   DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11
                                                                   ECF Docket Reference No. 623

 9

10

11
     On 8/16/2021, I did cause a copy of the following documents, described below,
12   CERTIFICATION OF TOBIAS S. KELLER IN SUPPORT OF FOURTH INTERIM FEE APPLICATION OF KELLER
     BENVENUTTI KIM LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
13   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 623
     COVER SHEET TO FOURTH INTERIM FEE APPLICATION OF KELLER BENVENUTTI KIM LLP FOR ALLOWANCE
14
     AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1,
     2021 THROUGH JUNE 30, 2021 622
15
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HOLLAND & ASSOCIATES CPAS, INC. FOR
16   ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
     OF MARCH 1, 2021 THROUGH JUNE 30, 2021 628
17   CERTIFICATION OF GOPAL GHISING IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HOLLAND &
     ASSOCIATES CPAS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
18   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 629

19   CERTIFICATION OF JULIE JENANYAN IN SUPPORT OF SECOND INTERIM FEE APPLICATION OF JULIE
     JENANYAN (DBA MONKEY OFF YOUR BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
20   REIMBURSEMENT OF EXPENSES (MARCH 1-JUNE 30, 2021) 635
     SUMMARY SHEET TO SECOND INTERIM FEE APPLICATION OF JULIE JENANYAN (DBA MONKEY OFF YOUR
21   BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH
     1-JUNE 30, 2021) 633
22
     CERTIFICATION OF ROBERT PLATT IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF PLATT
     CONSULTING LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
23
     EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 631

24   COVER SHEET TO FIRST MONTHLY FEE STATEMENT OF PLATT CONSULTING LLC FOR ALLOWANCE AND
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 630
25

26
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
27
     incorporated as if fully set forth herein.
28   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
            Case: 20-30242 Doc# 637 Filed: 08/17/21 Entered: 08/17/21 10:44:10 Page 3 of
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
                                                              12
     fully set forth herein.
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      NORTHERN DISTRICT OF CALIFORNIA
5
        IN RE:                                                           CASE NO: 20-30242
6
        Anthony Scott Levandowski                                        CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8                                                                        ECF Docket Reference No. 623


9

10

11   On 8/16/2021, a copy of the following documents, described below,

     CERTIFICATION OF TOBIAS S. KELLER IN SUPPORT OF FOURTH INTERIM FEE APPLICATION OF KELLER
12   BENVENUTTI KIM LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
     EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 623
13
     COVER SHEET TO FOURTH INTERIM FEE APPLICATION OF KELLER BENVENUTTI KIM LLP FOR ALLOWANCE
14   AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1,
     2021 THROUGH JUNE 30, 2021 622
15   COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HOLLAND & ASSOCIATES CPAS, INC. FOR
     ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF
16   MARCH 1, 2021 THROUGH JUNE 30, 2021 628

17   CERTIFICATION OF GOPAL GHISING IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HOLLAND &
     ASSOCIATES CPAS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
18   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 629
     CERTIFICATION OF JULIE JENANYAN IN SUPPORT OF SECOND INTERIM FEE APPLICATION OF JULIE
19   JENANYAN (DBA MONKEY OFF YOUR BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
     REIMBURSEMENT OF EXPENSES (MARCH 1-JUNE 30, 2021) 635
20
     SUMMARY SHEET TO SECOND INTERIM FEE APPLICATION OF JULIE JENANYAN (DBA MONKEY OFF YOUR
21   BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH
     1-JUNE 30, 2021) 633
22   CERTIFICATION OF ROBERT PLATT IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF PLATT
     CONSULTING LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
23   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 631
     COVER SHEET TO FIRST MONTHLY FEE STATEMENT OF PLATT CONSULTING LLC FOR ALLOWANCE AND
24
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 630
25
                                                                   Jay S. Jump
26                                                                 BK Attorney Services, LLC
                                                                   d/b/a via
     were deposited for delivery by the United States Postal Service,     certificateofservice.com,
                                                                             First Class United Statesfor
                                                                                                       Mail, postage prepaid, with sufficient
27                                                                 Danisha
     postage thereon to the parties listed on the mailing list exhibit, a copyBrar
                                                                               of which is attached hereto and incorporated as if fully set forth
                                                                   Keller Benvenutti Kim LLP
28                                                                 650 California St, Ste 1900
                                                                   San Francisco, CA 94108
            Case: 20-30242             Doc# 637         Filed: 08/17/21         Entered: 08/17/21 10:44:10                 Page 4 of
                                                                    12
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    NORTHERN DISTRICT OF CALIFORNIA

 6    IN RE:                                                       CASE NO: 20-30242
       Anthony Scott Levandowski                                   DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11
                                                                   ECF Docket Reference No. 623

 9

10

11
     On 8/16/2021, I did cause a copy of the following documents, described below,
12   CERTIFICATION OF TOBIAS S. KELLER IN SUPPORT OF FOURTH INTERIM FEE APPLICATION OF KELLER
     BENVENUTTI KIM LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
13   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 623
     COVER SHEET TO FOURTH INTERIM FEE APPLICATION OF KELLER BENVENUTTI KIM LLP FOR ALLOWANCE
14
     AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1,
     2021 THROUGH JUNE 30, 2021 622
15
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HOLLAND & ASSOCIATES CPAS, INC. FOR
16   ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
     OF MARCH 1, 2021 THROUGH JUNE 30, 2021 628
17   CERTIFICATION OF GOPAL GHISING IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HOLLAND &
     ASSOCIATES CPAS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
18   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 629

19   CERTIFICATION OF JULIE JENANYAN IN SUPPORT OF SECOND INTERIM FEE APPLICATION OF JULIE
     JENANYAN (DBA MONKEY OFF YOUR BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
20   REIMBURSEMENT OF EXPENSES (MARCH 1-JUNE 30, 2021) 635
     SUMMARY SHEET TO SECOND INTERIM FEE APPLICATION OF JULIE JENANYAN (DBA MONKEY OFF YOUR
21   BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH
     1-JUNE 30, 2021) 633
22
     CERTIFICATION OF ROBERT PLATT IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF PLATT
     CONSULTING LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
23
     EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 631

24   COVER SHEET TO FIRST MONTHLY FEE STATEMENT OF PLATT CONSULTING LLC FOR ALLOWANCE AND
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 630
25

26
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
27
     incorporated as if fully set forth herein.
28   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
            Case: 20-30242 Doc# 637 Filed: 08/17/21 Entered: 08/17/21 10:44:10 Page 5 of
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
                                                              12
     fully set forth herein.
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      NORTHERN DISTRICT OF CALIFORNIA
5
        IN RE:                                                           CASE NO: 20-30242
6
        Anthony Scott Levandowski                                        CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8                                                                        ECF Docket Reference No. 623


9

10

11   On 8/16/2021, a copy of the following documents, described below,

     CERTIFICATION OF TOBIAS S. KELLER IN SUPPORT OF FOURTH INTERIM FEE APPLICATION OF KELLER
12   BENVENUTTI KIM LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
     EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 623
13
     COVER SHEET TO FOURTH INTERIM FEE APPLICATION OF KELLER BENVENUTTI KIM LLP FOR ALLOWANCE
14   AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1,
     2021 THROUGH JUNE 30, 2021 622
15   COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HOLLAND & ASSOCIATES CPAS, INC. FOR
     ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF
16   MARCH 1, 2021 THROUGH JUNE 30, 2021 628

17   CERTIFICATION OF GOPAL GHISING IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HOLLAND &
     ASSOCIATES CPAS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
18   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 629
     CERTIFICATION OF JULIE JENANYAN IN SUPPORT OF SECOND INTERIM FEE APPLICATION OF JULIE
19   JENANYAN (DBA MONKEY OFF YOUR BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
     REIMBURSEMENT OF EXPENSES (MARCH 1-JUNE 30, 2021) 635
20
     SUMMARY SHEET TO SECOND INTERIM FEE APPLICATION OF JULIE JENANYAN (DBA MONKEY OFF YOUR
21   BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH
     1-JUNE 30, 2021) 633
22   CERTIFICATION OF ROBERT PLATT IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF PLATT
     CONSULTING LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
23   EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 631
     COVER SHEET TO FIRST MONTHLY FEE STATEMENT OF PLATT CONSULTING LLC FOR ALLOWANCE AND
24
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 630
25
                                                                   Jay S. Jump
26                                                                 BK Attorney Services, LLC
                                                                   d/b/a via
     were deposited for delivery by the United States Postal Service,     certificateofservice.com,
                                                                             First Class United Statesfor
                                                                                                       Mail, postage prepaid, with sufficient
27                                                                 Danisha
     postage thereon to the parties listed on the mailing list exhibit, a copyBrar
                                                                               of which is attached hereto and incorporated as if fully set forth
                                                                   Keller Benvenutti Kim LLP
28                                                                 650 California St, Ste 1900
                                                                   San Francisco, CA 94108
            Case: 20-30242             Doc# 637         Filed: 08/17/21         Entered: 08/17/21 10:44:10                 Page 6 of
                                                                    12
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    NORTHERN DISTRICT OF CALIFORNIA

 6    IN RE:                                                       CASE NO: 20-30242
       Anthony Scott Levandowsk                                    DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11
                                                                   ECF Docket Reference No. 627

 9

10

11
     On 8/16/2021, I did cause a copy of the following documents, described below,
12   CERTIFICATION OF CARL S. SABA IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HEMMING MORSE
     LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH
13   JUNE 30, 2021 ECF Docket Reference No. 627
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HEMMING MORSE LLP FOR ALLOWANCE AND
14
     PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 626
15   NOTICE OF HEARING ON INTERIM FEE APPLICATIONS OF ESTATE PROFESSIONALS FOR ALLOWANCE AND
     PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES 636
16

17

18   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
19   incorporated as if fully set forth herein.
     I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
20   com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
21   fully set forth herein.
     I also caused these documents to be served by electronic mail on the following parties by email:
22
     thomas.walper@mto.com,john.berry@mto.com,alex.gorin@mto.com,andrew.lewis@mto.com,
23   rvannest@keker.com,rmeny@keker.com,rmullen@keker.com,tgorman@keker.com,

24   wjordan@keker.com,treeves@keker.com, izzy@ramseyehrlich.com.


25
     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
26
     DATED: 8/16/2021                                 /s/ Danisha Brar
27                                                    Danisha Brar 312950

28
           Case: 20-30242         Doc# 637       Filed: 08/17/21      Entered: 08/17/21 10:44:10           Page 7 of
                                                             12
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      NORTHERN DISTRICT OF CALIFORNIA
5
        IN RE:                                                           CASE NO: 20-30242
6
        Anthony Scott Levandowsk                                         CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8                                                                        ECF Docket Reference No. 627


9

10

11   On 8/16/2021, a copy of the following documents, described below,

     CERTIFICATION OF CARL S. SABA IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HEMMING MORSE
12   LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH
     JUNE 30, 2021 ECF Docket Reference No. 627
13
     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HEMMING MORSE LLP FOR ALLOWANCE AND
14   PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 626
     NOTICE OF HEARING ON INTERIM FEE APPLICATIONS OF ESTATE PROFESSIONALS FOR ALLOWANCE AND
15   PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES 636

16

17

18

19

20

21   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
22   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
23   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
24
     DATED: 8/16/2021
25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Danisha Brar
                                                                  Keller Benvenutti Kim LLP
28                                                                650 California St, Ste 1900
                                                                  San Francisco, CA 94108
            Case: 20-30242             Doc# 637         Filed: 08/17/21         Entered: 08/17/21 10:44:10                 Page 8 of
                                                                    12
                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                                        CASE NO: 20-30242
IN RE:                                                  DECLARATION OF MAILING
Anthony Scott Levandowski                               CERTIFICATE OF SERVICE
                                                        Chapter: 11
                                                        ECF Docket Reference No. 623
On 8/16/2021, I did cause a copy of the following documents, described below,

CERTIFICATION OF TOBIAS S. KELLER IN SUPPORT OF FOURTH INTERIM FEE APPLICATION OF KELLER
BENVENUTTI KIM LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 623

COVER SHEET TO FOURTH INTERIM FEE APPLICATION OF KELLER BENVENUTTI KIM LLP FOR
ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
OF MARCH 1, 2021 THROUGH JUNE 30, 2021 622

COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HOLLAND & ASSOCIATES CPAS, INC. FOR
ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
OF MARCH 1, 2021 THROUGH JUNE 30, 2021 628

CERTIFICATION OF GOPAL GHISING IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HOLLAND &
ASSOCIATES CPAS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 629

CERTIFICATION OF JULIE JENANYAN IN SUPPORT OF SECOND INTERIM FEE APPLICATION OF JULIE
JENANYAN (DBA MONKEY OFF YOUR BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
REIMBURSEMENT OF EXPENSES (MARCH 1-JUNE 30, 2021) 635

SUMMARY SHEET TO SECOND INTERIM FEE APPLICATION OF JULIE JENANYAN (DBA MONKEY OFF YOUR
BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
(MARCH 1-JUNE 30, 2021) 633

CERTIFICATION OF ROBERT PLATT IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF PLATT
CONSULTING LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 631

COVER SHEET TO FIRST MONTHLY FEE STATEMENT OF PLATT CONSULTING LLC FOR ALLOWANCE AND
PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 630

to be served for delivery by the United States Postal Service, via First Class United States Mail, postage
prepaid, with sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which
is attached hereto and incorporated as if fully set forth herein.


I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United States Courts
Administrative Office, pursuant to Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of
service is attached hereto and incorporated as if fully set forth herein.

DATED: 8/16/2021

                                                           /s/ Danisha Brar
                                                           Keller Benvenutti Kim LLP
                                                           650 California St, Ste 1900
                                                           San Francisco CA 94108
                                                           41-




Case: 20-30242         Doc# 637       Filed: 08/17/21       Entered: 08/17/21 10:44:10            Page 9 of
                                                  12
                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
IN RE:                                                     CASE NO: 20-30242
Anthony Scott Levandowski                                  DECLARATION OF MAILING
                                                           CERTIFICATE OF SERVICE
                                                           Chapter: 11
                                                           ECF Docket Reference No. 623

On 8/16/2021, I did cause a copy of the following documents, described below,

CERTIFICATION OF TOBIAS S. KELLER IN SUPPORT OF FOURTH INTERIM FEE APPLICATION OF KELLER
BENVENUTTI KIM LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 ECF Docket Reference No. 623

COVER SHEET TO FOURTH INTERIM FEE APPLICATION OF KELLER BENVENUTTI KIM LLP FOR ALLOWANCE AND
PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF MARCH 1, 2021
THROUGH JUNE 30, 2021 622

COVER SHEET TO FIRST INTERIM FEE APPLICATION OF HOLLAND & ASSOCIATES CPAS, INC. FOR
ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
OF MARCH 1, 2021 THROUGH JUNE 30, 2021 628

CERTIFICATION OF GOPAL GHISING IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF HOLLAND &
ASSOCIATES CPAS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 629

CERTIFICATION OF JULIE JENANYAN IN SUPPORT OF SECOND INTERIM FEE APPLICATION OF JULIE
JENANYAN (DBA MONKEY OFF YOUR BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
REIMBURSEMENT OF EXPENSES (MARCH 1-JUNE 30, 2021) 635

SUMMARY SHEET TO SECOND INTERIM FEE APPLICATION OF JULIE JENANYAN (DBA MONKEY OFF YOUR
BACK) FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES (MARCH 1-
JUNE 30, 2021) 633

CERTIFICATION OF ROBERT PLATT IN SUPPORT OF FIRST INTERIM FEE APPLICATION OF PLATT
CONSULTING LLC FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 631

COVER SHEET TO FIRST MONTHLY FEE STATEMENT OF PLATT CONSULTING LLC FOR ALLOWANCE AND
PAYMENT OF COMPENSATION FOR THE PERIOD OF MARCH 1, 2021 THROUGH JUNE 30, 2021 630

Were deposited for delivery by the United States Postal Service, via First Class United States Mail,
postage prepaid, with sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy
of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have
served the above referenced documents(s) on the mailing list attached hereto in the manner shown and
prepared the Declaration of Certificate of Service and that it is true and correct to the best of my
knowledge, information, and belief.

DATED: 8/16/2021
                                                           d/b/a certificateofservice.com, for
                                                           /s/ 'DQLVKD%UDU
                                                           .HOOHU%HQYHQXWWL.LP//3
                                                           &DOLIRUQLD6W6WH
___________________________
                                                           San Francisco CA 9410
Jay S. Jump
                                                           415-496-6723
BK Attorney Services, LLC




Case: 20-30242        Doc# 637       Filed: 08/17/21       Entered: 08/17/21 10:44:10            Page 10 of
                                                  12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO
CASE INFO                                ASHLEY RUST ASSOC                        CA EMPLOYMENT DEVELOPMENT DEPT
1LABEL MATRIX FOR LOCAL NOTICING         322 EAST 19TH ST SUITE 4R                BANKRUPTCY GROUP MIC 92E
09713                                    NEW YORK NY 10003-2852                   PO BOX 826880
CASE 20-30242                                                                     SACRAMENTO CA 94280-0001
CALIFORNIA NORTHERN BANKRUPTCY COURT
SAN FRANCISCO




DEPARTMENT OF JUSTICE                    FINEMANN PR                              BAY CITIES REFUSE
550 KEARNY ST 800                        530 BUSH STREET 403                      2525 GARDEN TRACT RD
SAN FRANCISCO CA 94108-2512              SAN FRANCISCO CA 94108-3631              RICHMOND CA 94801-1005




CHIEF TAX COLLECTION SECTION             FARMERS INSURANCE                        FRANCHISE TAX BOARD
EMPLOYMENT DEVELOPMENT SECTION           670 WEST NAPA STREET                     PERSONAL BANKRUPTCY MS A340
PO BOX 826203                            SUITE J                                  PO BOX 2952
SACRAMENTO CA 94230-0001                 SONOMA CA 95476-6479                     SACRAMENTO CA 95812-2952




APPLE PAY                                JPMORGAN CHASE BANK N A                  COMCAST
LOCKBOX 6112                             BANKRUPTCY MAIL INTAKE TEAM              1485 BAYSHORE BLVD
PO BOX 7247                              700 KANSAS LANE FLOOR 01                 SAN FRANCISCO CA 94124-4008
PHILADELPHIA PA 19170-6112               MONROE LA 71203-4774




FAWN PARK LLC                            INTUIT INC C O CORPORATION SERVICE       MARIN MUNICIPAL WATER
1655 OAK AVE                             COMPANY                                  220 NELLEN AVE
ST HELENA CA 94574-1723                  251 LITTLE FALLS DRIVE                   CORTE MADERA CA 94925-1169
                                         WILMINGTON DE 19808-1674




OFFICE OF THE US TRUSTEE SF              PACIFIC GAS AND ELECTRIC COMPANY         JPMORGAN CHASE BANK NA
PHILLIP J BURTON FEDERAL BUILDING        PO BOX 997300                            SBMT CHASE BANK USA NA
450 GOLDEN GATE AVE 5TH FL 05-0153       SACRAMENTO CA 95899-7300                 CO ROBERTSON ANSCHUTZ SCHNEID PL
SAN FRANCISCO CA 94102-3661                                                       6409 CONGRESS AVENUE SUITE 100
                                                                                  BOCA RATON FL 33487-2853




STEFANIE OLSEN                           PALADIN MANAGEMENT GROUP                 INTERNAL REVENUE SERVICE
                                         633 W 5TH ST 28TH FLOOR                  PO BOX 7346
MILL VALLEY CA 94941                     LOS ANGELES CA 90071-3502                PHILADELPHIA PA 19101-7346




LL PROPERTY MANAGEMENT                   MARIN HORIZON SCHOOL                     MCMANIS FAULKNER
212 CALEDONIA ST                         305 MONTFORD AVENUE                      50 WEST SAN FERNANDO ST 1000
SAUSALITO CA 94965-1927                  MILL VALLEY CA 94941-3370                SAN JOSE CA 95113-2415




NETWORK SOLUTIONS                        PROTECTOR BOATS SERVICE CENTER           SIGNALARE
5335 GATE PARKWAY                        790 NATIONAL COURT                       1655 OAK AVE
JACKSONVILLE CA 32256-3070               RICHMOND CA 94804-2008                   ST HELENA CA 94574-1723




          Case: 20-30242         Doc# 637   Filed: 08/17/21     Entered: 08/17/21 10:44:10      Page 11 of
                                                         12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


VERIZON WIRELESS                         WELLS FARGO                              REEVEMARK
1095 AVENUE OF THE AMERICAS              PO BOX 10347                             261 MADISON AVE 6TH FL
NEW YORK NY 10036-6704                   DES MOINES IA 50306-0347                 NEW YORK NY 10016-2303




US ATTORNEY                              VICTORIA PACCHIANA
CIVIL DIVISION                           38 MILLER AVE
450 GOLDEN GATE AVE                      SUITE 20
SAN FRANCISCO CA 94102-3661              MILL VALLEY CA 94941-1948




          Case: 20-30242      Doc# 637      Filed: 08/17/21    Entered: 08/17/21 10:44:10       Page 12 of
                                                         12
